EXHIBIT 21 Astec Industries, Inc. LIST OF SUBSIDIARIES Name Percentage Owned Jurisdiction of Incorporation Astec do Brasil Fabricacao de Equipamentos LTDA 85 Brazil Astec Australia Pty Ltd Australia Astec, Inc. Tennessee Astec Insurance Company Vermont Astec Mobile Machinery GmbH Germany Astec Mobile Screens, Inc. Nevada Astec Underground, Inc. Tennessee Breaker Technology, Inc. Tennessee Breaker Technology Ltd Ontario, Canada Carlson Paving Products, Inc. Washington CEI Enterprises, Inc. Tennessee GEFCO, Inc. Tennessee Heatec, Inc. Tennessee Johnson Crushers International, Inc. Tennessee Kolberg-Pioneer, Inc. Tennessee Osborn Engineered Products SA (Pty) Ltd 94 South Africa Peterson Pacific Corp. Oregon Roadtec, Inc. Tennessee Telsmith, Inc. Delaware
